Btjshnell, J.
Defendants Frank Stevens and Elizabeth Stevens, his wife, were owners of lands described as:
“N i of NE ¿, Sec. 14, T 10 N, R 11 E, Burlington township, Lapeer county, Michigan.”
They were insured in the Lapeer Farmers’ Mutual Fire Insurance Association. The association receiver, plaintiff David A. Forbes, obtained a lien on this property, which is detailed in Forbes v. Ziegen*194hardt, ante, 187, a companion case decided herewith. The proceedings thereafter were parallel, and the issues presented are the same. Some additional defenses are alleged, hut these, as all the defenses, could have been raised during the lien trial and at the hearing on the first petition to vacate or the rehearing thereof.
For the reasons stated in Forbes v. Ziegenhardt, supra, the order of the trial court is affirmed. Costs to appellee.
Reid, North, Butzel, and Sharpe, JJ., concurred with Bushnell, J.
Dethmers and Carr, JJ., did not sit.
Boyles, C. J., took no part in the decision of this case.